Citation Nr: 0941601	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-16 485A	)	DATE
	)

On appeal from the
Department of Veterans Affairs VA Medical Center in 
Gainesville, Florida.


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses based on hospitalization at a private 
medical facility on November 11, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran's spouse




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from February 1986 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions by the Department of Veterans 
Affairs (VA) VA Medical Center in Gainesville, Florida.  In 
August 2009, the Veteran's spouse appeared with her 
representative (the Disabled American Veterans) for the Board 
hearing requested by the Veteran prior to his death. 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
February 1986 to February 1970.
 
2.  In September 2008, VA was notified by the Veteran's 
spouse that the Veteran died in September 2008.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

The Board notes that the Veteran's spouse appeared in August 
2009 at the Board hearing the Veteran had requested prior to 
his death.  She requested that she be substituted for the 
Veteran in the appeal at issue, and presented testimony in 
connection with the appeal.

The Board points out that the Veterans' Benefits Improvement 
Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008) created a new provision, 38 U.S.C.A. § 5121A, allowing 
for substitution in case of death of a claimant who dies on 
or after October 10, 2008.  Such a person includes "a living 
person who would be eligible to receive accrued benefits due 
to the claimant under section 5121(a) of this title . . . ."   
Unfortunately, the Veteran died in September 2008, and 
therefore VA may not substitute his spouse in this appeal 
under 38 U.S.C.A. § 5121A.  There is no other provision 
allowing for substitution of his spouse under the 
circumstances involved in this appeal.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2009).    





	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



		
JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


